Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed October 18th, 2021 overcomes the following rejections/objections:
The rejection of Claims 1-19 under 35 U.S.C. 112(b) has been withdrawn
The rejection of Claims 1 and 10-11 under 35 U.S.C. 102(a)(1) has been withdrawn
The rejection of Claims 5-7 and 15-17 under 35 U.S.C. 103 has been withdrawn.
Allowable Subject Matter
Claims 1, 3-11, and 13-19 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-11, and 13-19 incorporates claim language from cancelled Claims 2 and 12, which were not previously rejected by prior art in the previous Office Action. The incorporated claim limitation of claims 2 and 12 are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts. Therefore, the incorporated language of Claims 2 and 12 renders pending Claims 1, 3-11, and 13-19 allowable. The claims require the determination of a microglial activation state by comparing a ratio between the area of the soma and the total length of identified projections to a predetermined threshold. Relevant prior art identifies different structures of the microglial cell similar to the claimed invention, but does not determine activation state based on a ratio. Instead, the activation state of the microglial cell is determined solely on the soma of the cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668
                                                                                                                                                                                                        /VU LE/Supervisory Patent Examiner, Art Unit 2668